FILED
                           NOT FOR PUBLICATION                                OCT 19 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES R. DAVIS,                                  No. 10-16261

              Plaintiff - Appellant,             D.C. No. 1:10-cv-00070-KSC

  v.
                                                 MEMORANDUM*
COUNTY OF MAUI; CHARMAINE
TAVARES, Mayor of County of Maui;
DEPARTMENT OF WATER SUPPLY,
COUNTY OF MAUI; JEFFREY K. ENG,
Director of Department of Water Supply,
County of Maui; BOARD OF WATER
SUPPLY, COUNTY OF MAUI; DOES 1-
5, INCLUSIVE,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Hawaii
                   Kevin S. Chang, Magistrate Judge, Presiding

                      Argued and Submitted October 7, 2011
                               Honolulu, Hawaii

Before: O’SCANNLAIN, TALLMAN, and M. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Plaintiff-Appellant James R. Davis (Davis) appeals the district court’s

decision granting Defendants-Appellees’ motion to dismiss his 42 U.S.C. § 1983

action and denying his motion to amend his complaint. Because the parties are

familiar with the factual and procedural history of this case, we do not recount

additional facts except as necessary to explain the decision. We have jurisdiction

under 28 U.S.C. §§ 636(c)(3) and 1291, and we affirm.

      “Federal courts must accord a state court judgment the same preclusive

effect that the judgment would receive in the rendering state’s courts.” Skysign

Int’l, Inc. v. City & Cnty. of Honolulu, 276 F.3d 1109, 1115 (9th Cir. 2002) (citing

28 U.S.C. § 1738). “This rule extends to state administrative adjudications of legal

and factual issue[s].” Id. (citing Misischia v. Pirie, 60 F.3d 626, 629 (9th Cir.

1995)). However, “[t]o have preclusive effect in federal court, the state

administrative determination must [also] satisfy the requirements of fairness set out

in” United States v. Utah Construction and Mining Co., 384 U.S. 394 (1966).

Misischia, 60 F.3d at 629.

      Hawaii state courts give preclusive effect to an administrative agency’s

findings if “(1) the issue decided in the prior action is identical to the issue in the

current action, (2) a final judgment on the merits was issued, and (3) the parties in

the current action are the same or in privity with the parties in the prior action.”


                                            2
Skysign Int’l, 276 F.3d at 1115 (citing Santos v. State, Dep’t of Transp., 646 P.2d
962, 965-66 (Haw. 1982) (per curiam)). “‘[A]ll grounds of [a] claim . . . [that]

might have been properly litigated in the first action but were not litigated or

decided’” are precluded. Kauhane v. Acutron Co., 795 P.2d 276, 278 (Haw. 1990)

(quoting Morneau v. Stark Enters., Ltd., 539 P.2d 472, 474-75 (Haw. 1975))).

      The requirements of res judicata are satisfied. See Skysign Int’l, 276 F.3d at

1115. Davis had the opportunity to litigate the claims asserted in his § 1983 action

before the Hawaii Circuit Court. See Haw. Rev. Stat. § 91-14(b), (g); HOH Corp.

v. Motor Vehicle Indus. Licensing Bd., 736 P.2d 1271, 1275 (Haw. 1987). Because

Davis chose not to appeal the decision of the County of Maui’s Board of Water

Supply (the BWS), that decision became final and preclusive. See Misischia, 60
F.3d at 629; Kauhane, 795 P.2d at 278. The fairness requirements of Utah

Construction are met as well. See Misischia, 60 F.3d at 629. Therefore, the BWS

decision precludes Davis’s claims.

      The district court correctly denied Davis leave to amend his complaint

because res judicata would bar relief even with his proposed amendments, and,

thus, amendment would be futile. See Cervantes v. Countrywide Home Loans,

Inc., — F.3d —, No. 09-17364, 2011 WL 3911031, at *4 (9th Cir. Sept. 7, 2011)

(citation omitted).

                                          3
      Because all of Davis’s claims are precluded, we affirm the district court’s

decision dismissing Davis’s § 1983 action with prejudice. We need not reach the

issue of whether Davis’s procedural due process claim is an impermissible

collateral attack, and we decline to do so.

      AFFIRMED.




                                          4